iili-...., ~,___:

  AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Pagel of l



                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                            JUDGMENT IN A CRIMINAL CASE
                                       v.                                      (For Offenses Committed On or After November I, 1987)


                       Eduardo Camacho-Terriquez                               Case Number: 3:19-mj-22495

                                                                               Danielle Rachel Iredale
                                                                               Defendant's Atto•1,n..,e' - - - - - - - - - - - - - , ,

  REGISTRATION NO. 85973298

 THE DEFENDANT:..                                                                                           JUN 2 0 2019
  cgJ pleaded guilty to count( s) I of Complaint
    0 was found guilty to count(s)
                                            ,----:------'-----'--------------r----:--t=========:t-----r
            after a plea of not guilty.
            Accordingly, the defendant is adjudged guilty of such count(s), which invo vet e
 Title & Section                    Nature of Offense
 8:1325                             ILLEGAL ENTRY (Misdemeanor)

   •       The defendant has been found not guilty on count(s)
                                                                           --------~----------
   •       Count(s)
                       ------------------
                                                                               dismissed on the motion of the United States.

                                             IMPRISONMENT
        The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
 imprisoned for a term of /

                                 bTIME SERVED                              • ________ days
    cgJAssessment: $IO WAIVED cgJ Fine: WAIVED
   cgJ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
   the defendant's possession at the time of arrest upon their deportation or removal.
   0 Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, June 20, 2019
                                                                            Date of Imposition of Sentence
                              ,//
Received/ /
        ---------
                     ~~-----
                    DUSM                                                    ~~~~~
                                                                            ONORA1~       REN 1. STROMBO'M
                                                                            UNITED STATES MAGISTRATE JUDGE



 Clerk's Office Copy                                                                                                     3: l 9-mj-22495
